Citation Nr: 1110074	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  04-28 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a brain disorder with memory loss, to include as a qualifying chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for a disability manifested by joint pain, to include as a qualifying chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for non-alcoholic steatohepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to September 1977 and from October 1990 to July 1991.  He also had periods of National Guard service from September 1981 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In May 2008, the Board remanded the case for further development.  The Board specifically instructed the agency of original jurisdiction (AOJ) to obtain treatment records from the Lexington VA Medical Center (VAMC), provide the Veteran with examinations for his claims for service connection of a brain disorder and joint pain, and to readjudicate all the claims.  Specifically as to the claim for his non-alcoholic steatohepatitis, the Board instructed the AOJ to provide the Veteran with VCAA notification.  Subsequent to the Board's May 2008 remand instructions, the Veteran's outstanding treatment records from the Lexington VAMC were associated with the claims folders; the Veteran was provided examinations for his claims in August 2008 (brain disorder), September 2008 (joints), February 2009 (joints), and April 2010 (joints); he was provided with a VCAA notification letter in August 2008 for all of his current claims, including his non-alcoholic steatohepatitis; and his claims were re-adjudicated by way of a June 2010 supplemental statement of the case.  Given the foregoing, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Veteran also perfected an appeal for service connection for a right shoulder disability, which was also a subject of the Board's May 2008 remand.  During the pendency of this appeal, the Appeals Management Center (AMC) granted service connection for right shoulder degenerative joint disease in a June 2010 rating decision.  As this represents a grant of the benefit sought, the issue is no longer before the Board. 


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran's current auditory attention deficit disorder is likely related to an in-service head injury.  

3.  The Veteran is service-connected for degenerative joint disease (DJD) affecting the left ankle, both shoulders, left elbow, left wrist, and left knee; pain affecting other joints is attributable to DJD that is not traceable to active military service.

4.  Non-alcoholic steatohepatitis is not attributable to active military service.  


CONCLUSIONS OF LAW

1.  The Veteran has an auditory attention deficit disorder that is the result of injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010)

2.  The Veteran does not have a disability manifested by joint pain (other than DJD affecting the left ankle, both shoulders, left elbow, left wrist, and left knee) that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2010).

3.  The Veteran does not have non-alcoholic steatohepatitis that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000, during the pendency of the claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

The Board finds that all notification and development action needed to arrive at a decision as to the claims discussed herein has been accomplished.  Through January 2001, May 2002, and August 2008 notice letters, the RO notified the Veteran and his representative of the information and evidence needed to substantiate his service connection claims, including under the regulatory provisions relating to undiagnosed illnesses.  The August 2008 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in a June 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

The Board also finds that the January 2001, May 2002, and August 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified the Veteran that VA would obtain VA treatment records and that the RO would make reasonable efforts to obtain relevant records held by other Federal agencies and records from private treatment providers and employers.  Additionally, the notice letters requested the Veteran to submit medical evidence, opinions, treatment records, and non-medical evidence regarding his claimed disabilities.  The Veteran was also told that it was still his responsibility to make sure such records were received by VA.  

There is no indication that any additional action is needed to comply with the duty to assist in connection with the claims.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, including those from both periods of active duty and from the National Guard. Treatment records have been obtained from the VAMC in Lexington, Kentucky.  Private treatment records from R.J.L., M.D., and C.C.A., Ph.D., have also been obtained.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims that need to be obtained.  

The Veteran has been provided multiple VA examinations in connection with his claims, the reports of which are of record.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and arrived at diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that these examination reports are adequate.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For the purposes of service connection, active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010).

Service connection may also be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2010).

Persian Gulf veteran means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d) (2010).

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2) (2010).

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2) (2010).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C) (2010).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (201).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2010).

Lastly, compensation shall not be paid under § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) (2010).

The Veteran's personnel records document that he served in the Southwest Asia theater of operations during the Persian Gulf War.  From November 11, 1990, to June 2, 1991, the Veteran served in the area in support of Operation Desert Shield and Operation Desert Storm.  He was awarded the Southwest Asia Service Medal. Thus, in general, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 apply to the Veteran.

Brain Disorder

The Veteran's service treatment records are negative for treatment for or a diagnosis of a brain disorder.  However, he apparently suffered a head injury when he was involved in a motor vehicle accident in January 1975.  Residual injury was not noted at the time, but the Veteran reported a history of a head injury on several subsequent examinations conducted during his National Guard service and second period of active service.

Potential problems with the brain were first documented in April 2000.  The Veteran underwent a brain scan at the Lexington VAMC that revealed mild abnormalities of the brain.  A follow-up MRI later that month was negative.  The Veteran first reported short-term memory loss in October 2000.  Another brain scan was interpreted as abnormal in May 2001 and organic brain syndrome was added to the Veteran's problem list at the Lexington VAMC by October 2001.

The Veteran submitted a neuropsychological report from Dr. C.C.A., dated in September 2001.  The Veteran reported a decrease in memory and concentration. Although the Veteran's cognitive skill was within normal limits, Dr. C.C.A. found that he had impaired auditory attention and significant neuropsychological deficits.  Dr. C.C.A. noted that the origins of the findings were unclear, but they may well have been related to the Veteran's service in the Gulf War.

An October 2001 note from the VA memory disorders clinic reflected an impression of mild cognitive impairment.  At that time, a psychiatrist noted that the Veteran had memory complaints typical of those seen in other Gulf War veterans.  In March 2003, another brain scan was administered.  A progression and worsening of the abnormalities was noted.  Dr. C.C.A. issued a supplemental report in May 2003 wherein he stated that the Veteran's condition was worsening.

A neuropsychological follow-up report dated in May 2003 from Dr. C.C.A. noted the Veteran's complaints of worsening memory.  While the Veteran's overall cognitive skills were within normal limits, his auditory attention fell within the impaired range.  He demonstrated significant deviations in his perception of emotional prosody, visual learning and long-term memory, divergent reasoning for verbal information, and non-dominant hand motor speed/dexterity, which were consistent with the a recent brain scan and suggested progression of neuropsychological dysfunction.  

In July 2003, the Veteran's treating VA physician, J.C.S., M.D., noted that the Veteran had an organic brain syndrome that was confirmed by neuropsychological testing and nuclear medicine brain scan.  Dr. J.C.S. stated that the Veteran's condition had its onset after the Gulf War and his cognitive deficits had worsened. Dr. J.C.S. gave the opinion that the condition more likely than not had its origin as a result of exposures that occurred during the Gulf War.  

In July 2004, the Veteran underwent a VA examination in connection with the claim. The Veteran reported his memory loss and his belief that it may relate back to the Gulf War.  The examiner found that the Veteran was basically intact from a cognitive standpoint with no overt signs of memory impairment.  Fairly mild attention deficits were noted.  At first, the examiner stated that there was no convincing evidence that the Veteran's minor memory disturbances were directly related to Gulf War service.  Interestingly, the examiner stated that it was equally likely that the condition might be related to the documented in-service head injury and the Veteran's report that he was unconscious at that time.  After the examiner reviewed Dr. C.C.A.'s May 2003 report, he issued an addendum.  In the addendum, the examiner stated that he thought it would be less likely that the additional deficits might be related to the documented head injury, but it would be as likely as not related to the Veteran's Gulf War service.

In August 2004, the Veteran underwent further VA examination.  The Veteran was examined by a psychiatrist, J.M.F., and the accompanying report was cosigned by the Chief of Mental Health at the Lexington VAMC.  The Veteran reported his history of short-term memory loss since returning from the Persian Gulf.  Dr. J.M.F. provided a diagnosis of adjustment disorder with mixed anxiety and depression.  Despite the findings in previous reports, Dr. J.M.F. gave the opinion that there was no clearly evident organic brain disorder or short-term memory loss.  Dr. J.M.F. questioned the prior reliance on the brain scans.  He stated that those types of scans provide information about blood flow, but do not measure the brain structure.  Dr. J.M.F., citing to medical literature, stated that MRI scans are more appropriate for the evaluation of people with memory problems.  In this case, the April 2000 MRI scan was normal.  Dr. J.M.F. did note that any future development of dementia could be related to the Veteran's head injury that resulted from the in-service motor vehicle accident.  He concluded that the Veteran's memory complaints were not likely due to Gulf War service and that the Veteran did not appear to have a dementia or organic brain syndrome.

Despite Dr. J.M.F.'s findings, the Veteran continued to seek treatment for organic brain syndrome at the Lexington VAMC.  In October 2004, Dr. J.C.S. noted that the Veteran should be reassessed in light of recent VA examination findings.  In November 2004, Dr. J.C.S. reaffirmed the diagnosis of organic brain syndrome.  He found that it was reasonable to assume that the condition was related to Gulf War exposures.

A neuropsychological follow-up report dated in October 2008 from Dr. C.C.A. noted the Veteran's report of reduced memory and concentration.  Dr. C.C.A. found that the Veteran's sustained attention to auditory information was somewhat reduced and there was a significant deficit in his selective attention to auditory information.  Visual attention was within normal limits, and there was no significant deviation on memory testing.  When compared with the evaluations in 2001 and 2003, Dr. C.C.A. found consistency with reduced auditory attention, there was also reduction in divergent reasoning for verbal information that was similar to that observed in 2003.  Dr. C.C.A. further found that there was improvement in functioning visual learning, memory, motor dexterity, which he had difficulty explaining.  He cited to practice effects, and random fluctuation in performance on a length test battery as possible explanations.  However, Dr. C.C.A. pointed out that the Veteran clearly had a very stable pattern of reduced auditory attention and divergent reasoning that had been documented over the previous seven years and thus likely represented permanent neuropsychological impairment.  

Pursuant to the Board's May 2008 Board remand, the Veteran was provided another VA examination in August 2008.  The examiner, J.T.S., M.D. noted that he reviewed the claims folder in conjunction with the examination.  As with previous examinations, the Veteran reported the date of onset of his memory problems to sometime in 1991 after returning from Iraq.  On evaluation of the Veteran that day, Dr. J.T.S noted that the Veteran did not show evidence of memory loss, which he observed was consistent with Dr. C.C.A's neuro-psychometric assessment in October 2008.  The Veteran showed impaired auditory attention and verbal divergent reasoning, but Dr. J.T.S. pointed out that three of the neuropsychological tests in 2001, 2003, and 2008 showed that cognitive skills were within normal limits.  Dr. J.T.S noted that the Veteran did not exhibit common symptoms of organic brain syndrome during that examination or during the July 2004 VA examination.  He further found that the July 2004 examiner's finding that the progression of additional deficits was as likely as not related to the Veteran's service in the Gulf War was predicated upon new findings on the second neuropsychological testing, the findings of which were not present at the initial assessment in 2001 nor the third assessment in 2008.  The examiner reiterated that the Veteran did not exhibit substantive evidence of organic brain syndrome or memory loss, but did have mild attention deficits that were as likely as not related to the documented head injury in 1975 while on active duty.  

In a December 2009 VAMC treatment record, the Veteran's primary care physician, J.S. M.D., noted that the Veteran had evidence of cognitive disorder as validated with serial formal neuropsychological testing and brain scans.  Dr. J.S. indicated that based on his experience caring for Gulf War veterans over the past 11 years that it was reasonable to state that the Veteran's conditions were as likely as not directly related to exposure to environmental toxins he was exposed to in the Gulf War.  He further stated that it was reasonable to state that the Veteran had Gulf War syndrome

Given the state of the evidence, the Board finds that an award of service connection is warranted for an auditory attention deficit disorder.  The record shows that the Veteran has consistently been noted to have this attention deficit disorder.  Furthermore, the evidence reflects that he suffered a head injury when he was involved in a motor vehicle accident in January 1975 during service, and the May 2008 VA examiner found that the attention deficit was traceable to the in-service accident.  Testing has confirmed the auditory attention deficit and other evidence does not contradict the examiner's nexus opinion.  Therefore, service connection for an auditory attention deficit disorder is warranted.  

As for any other brain disorder, the medical evidence is equivocal as to whether the Veteran has any other organic brain syndrome with memory loss.  While the Veteran's treating physicians have indicated that he has such deficits, the Veteran has been examined on multiple occasions and repeatedly found to have neither an organic brain syndrome and/or memory loss.  Notably, the Court has declined to adapt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-471- 3 (1993).  Although Dr. J.C.S has repeatedly indicated that the Veteran's cognitive deficits are due to exposures during the Gulf War, his opinion is speculative, and he has provided no further rationale.  On the other hand, the VA examiners' reports are more probative than the other medical opinions because they offer comprehensive reasons and bases in support of their assertions, address the contradictory evidence (e.g. finding that the brain scans that were used to diagnosis organic brain syndrome and memory problems did not measure the brain structure), and cite to the relevant documented evidence in the claims file.  In short, these opinions are more thorough and more convincing than the other medical opinions of record.  Consequently, the Board finds that service connection is warranted for an auditory attention deficit disorder, but not for any other brain disorder.


Joint Pain

The Veteran contends that he has joint pain due to service, to include as due to an undiagnosed illness.  The Veteran asserts that he has joint pain that is not limited to any specific joint.  

Of note, the Veteran has already been awarded service connection for several disabilities that affect the joints.  He is already being compensated for his complaints of joint pain regarding the left shoulder, left elbow, left wrist, left ankle, left knee, and right shoulder.  The left shoulder, left elbow, left wrist, left ankle, and left knee disabilities were found to be as a result of a January 1975 in-service motor vehicle accident.  The right shoulder disability was attributed to a fall in service.  As these joints have been service connected, the Board's analysis below will focus on the non-service-connected joints. 

During active duty service examinations and National Guard periodic examinations, the Veteran regularly reported a history of painful joints and broken bones.  He referred to the injuries from a January 1975 motor vehicle accident as the cause of the painful joints and broken bones.  (The Board notes that a July 1997 Memorandum from the National Guard shows that the Veteran twisted his right knee after his right leg slipped out from under him.  However, all related records show that the Veteran twisted his left knee after his right leg slipped out from under him and there is no evidence pertaining to a right knee injury.  

The Veteran was first diagnosed with polyarthralgia in a December 1993 "Persian Gulf" examination report.  Since October 2000, the Veteran has been treated at the Lexington VAMC for joint pain and has carried a diagnosis of polyarthralgia.

During a VA examination in September 2008, H.M.O., M.D., who reviewed the claims folder, noted a diagnosis of right knee DJD, right ankle DJD, and left and right hip DJD.  She found that none of these was caused by or a result of activities of military service because there was no report of injury of the right knee, right ankle, or hips in the service treatment records.  She also noted that this was not an undiagnosed condition but that there was a diagnosis of DJD or arthritis of each joint, which was consistent with Veteran's non-military activities, weight, and age.  Specifically, as to the left hip, Dr. H.M.O. determined the left hip arthritis was significantly greater than on the right and that changes in the left ankle and knee were aggravated by the motor vehicle accident during service.  She continued that as to the hip, the noted changes in the joint are greater on the right than the left and she therefore concluded that the trauma in the motor vehicle accident did not cause the left hip condition.  

Dr. H.M.O provided another VA examination report in February 2009.  She noted that the hips and right ankle condition were not permanently aggravated by trauma during a motor vehicle accident or falls.  She reasoned that the hip and right ankle were not significantly affected by degenerative changes beyond what can be expected by the Veteran's weight and age.  The right hip was significantly affected by arthritis but was not by history or record affected by trauma during service.  

In an April 2010 examination report, Dr. H.M.O opined that the right knee condition, right ankle condition, right hip, and left hip conditions were not due to undiagnosed illnesses.  In observing that there was no report of injury to the right knee, right ankle, right hip, or left hip in the service treatment records, she noted that these were diagnosed conditions.  Dr. H.M.O noted that the radiologist report showed an impression of mild degenerative joint changes in the right knee; moderate degenerative changes in the right ankle, advanced osteoarthritis disease in the right hip, and mild degenerative changes in the left hip.  As such, she concluded that there were no undiagnosed conditions, but rather diagnoses of arthritis that were consistent with the Veteran's non-military activities, weight, and age.  

In July 2003 and December 2009 VAMC treatment record, the Veteran's primary care physician, J.S. M.D., noted that the Veteran had polyarthralgia.  Dr. J.S. indicated that based on his experience caring for Gulf War veterans over the past 11 years that it was reasonable to state that the Veteran's conditions were as likely as not directly related to exposure to environmental toxins during the Gulf War.  He further stated that it was reasonable to state that the Veteran had Gulf War syndrome.

Considering the pertinent evidence in light of the governing legal authority, the Board finds service connection for disability manifested by joint pain is not warranted.  The Veteran's complaints of joint pain have been attributed to known clinical diagnoses--degenerative joint disease as noted on VA examination.  As such, service connection pursuant to the provisions of 38 U.S.C. § 1117, is precluded.

In addition, the record presents no other basis for a grant of service connection for disability manifested by joint pain.  See 38 U.S.C.A. § 1113(b) (nothing in 38 U.S.C.A. § 1117 prevents the grant of service connection on a direct incurrence basis); 38 C.F.R. § 3.303.  There is no evidence that arthritis manifested itself within a year of service discharge.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  Furthermore, while the Veteran currently has diagnoses of DJD, there is no indication of such a problem in service; nor is there an opinion that provides a nexus to any event in service (except in the case of the joints for which service connection has already been granted).  Significantly, Dr. H.M.O. specifically determined that these joint conditions were not related to service.  The Board finds her reports to be probative as they were definitive, based upon a review of the Veteran's claims file, and supported by detailed rationale.  Accordingly, her opinions are found to carry significant weight.  (Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).)  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

The Board notes that there are competing opinions in this instance offering different conclusions as to whether the Veterans' joint pain is caused by an undiagnosed illness or due to service.  While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the Veteran has asserted that he has had joint pain since service and that his current joint disabilities are related to service, and Dr. J.S. has generally attributed joint pain to Gulf War syndrome, the Board finds that these opinions are entitled to limited probative weight, particularly where, as here, the Veteran and Dr. J.S. failed to cite to medical evidence of record or provide a complete rationale to support their contentions.  Dr.  J.S., while qualified to discuss the Veteran's disability, offers no reasons for his opinion other than to state that he has experience with Gulf War veterans.  Significantly, Dr. J.S. does not further elaborate on his opinion nor does he indicate the toxins to which the Veteran was exposed.  The fact that the Veteran has received regular treatment from Dr. J.S. is certainly a consideration in determining the credibility of Dr. J.S.'s opinion.  That notwithstanding, the Court has declined to adapt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-471- 3 (1993).  

On the other hand, the Board finds that Dr. H.M.O's opinions of record to be highly probative evidence on the issue currently on appeal.  The Board finds her opinions cited above were definitive, based upon a review of the Veteran's claims file, and supported by detailed rationale.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Non-Alcoholic Steatohepatitis

Service treatment records are negative for any findings or complaints related to the Veteran's liver.  Treatment records dated as early as 1994 referenced problems with the Veteran's liver.  Notably, a November 1994 treatment record noted an assessment of hepatitis of undetermined etiology. 

In a July 2003 treatment record, Dr. J.S. noted, among other conditions, that the Veteran had nonalcoholic fatty liver disease.  He dated the onset of all of the listed conditions to be after service in the first Gulf War, and found that they were more likely than not to have had their onset as a result of exposure during the Gulf War.  

On VA examination in July 2004, the examiner noted a diagnosis of steatohepatisis related to diet and obesity.  She noted that the Veteran understood that his diet, obesity, and hyperlipidemia caused the steatohepatitis.  The examiner concluded that it was unlikely that the condition was related to any undiagnosed illness or to military service.  

Based on the evidence, the Board finds that service connection for non-alcoholic steatohepatitis is not warranted.  There is no indication of non-alcoholic steatohepatitis during service, and the first notation of such was several years after separation from active duty.  

Although the Veteran has asserted that his liver disability is related to service and Dr. J.S. has generally attributed liver disability to Gulf War syndrome, the Board finds that these opinions are entitled to limited probative weight, particularly where, as here, the Veteran and Dr. J.S. failed to cite to medical evidence of record or provide a complete rationale to support their contentions.  Dr. J.S, while qualified to discuss the Veteran's disability, offers no reasons or bases for his general opinion other than to state that he has experience with Gulf War veterans.  Additionally, Dr. J.S. does not further elaborate on his opinion nor does he indicate the toxins to which the Veteran was exposed.  The fact that the Veteran has received regular treatment from Dr. J.S. is certainly a consideration in determining the credibility of Dr. J.S.'s opinion.  That notwithstanding, as noted above, the Court has declined to adapt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-471- 3 (1993).  

On the other hand, the Board finds that the July 2004 VA examiner's opinion is more persuasive.  The Board finds that this opinion was definitive, based upon a review of the Veteran's claims file, and supported by detailed rationale.  The medical opinion is also consistent with the facts of record.  The Board therefore gives the VA examiner's opinion greater weight.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for auditory attention deficit disorder is granted.

Service connection for a disability manifested by joint pain, to include as a qualifying chronic disability resulting from an undiagnosed illness, is denied.

Service connection for non-alcoholic steatohepatitis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


